Citation Nr: 0108053	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran served on active duty from September 1940 to 
December 1945 and from January 1947 to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The death certificate for the veteran shows that he died in 
May 1999, at age 76, due to sepsis and pneumonia.  An amended 
death certificate shows that dilated cardiomyopathy, renal 
insufficiency, and severe peripheral vascular disease were 
significant conditions which contributed to the veteran's 
death.  The death certificate indicates that the veteran died 
at Anaheim Memorial Medical Center and an autopsy was not 
performed.  The veteran had a single service-connected 
disorder, hemorrhoids, during his lifetime.

The veteran's service medical records show that he had 
premature ventricular contractions.

Private treatment records include a January 1971 report of 
electrocardiogram which was within normal limits.  
Additionally, an August 1984 letter from the veteran's 
treating physician, S. Swaroop, M.D., notes that the veteran 
had a longstanding history of arteriosclerotic heart disease 
and that he underwent aorto-coronary bypass surgery in 1982. 

Medical records, dated from May 1996 to June 1999, from the 
veteran's treating physicians are available for review in the 
claims file.  However, the veteran's terminal hospitalization 
records from Anaheim Memorial Medical Center are not 
contained in the claims file and there is no evidence to 
suggest that the RO has attempted to obtain copies of such 
records.  

On remand, in the interest of administrative efficiency, the 
RO should reexamine the appellant's claim of entitlement to 
service connection for the cause of the veteran's death to 
determine whether further development or review is warranted.  

Further action with respect to the claim for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, will be deferred pending completion of the 
requested development.

The case is REMANDED to the RO for the following development:


1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
heart disease.  After securing any 
necessary release, the RO should 
obtain all records which have not been 
previously secured.  


2. The RO should contact the Anaheim 
Memorial Medical Center in Anaheim, 
California, and request copies of 
records relating to the veteran's 
terminal hospitalization.  After 
securing any necessary release, such 
records should be obtained and added 
to the claims folder.  If not 
available, then such unavailability 
should be documented in the claims 
folder.


3. Thereafter, the RO should forward the 
veteran's complete claims file to a 
qualified physician for an opinion.  
This physician, after review of the 
entire claims file, should provide an 
opinion as to the degree of medical 
probability that a heart disorder was 
incurred or aggravated in service and 
whether such disability caused or 
contributed substantially and 
materially to cause the veteran's 
death.  The rationale for the opinion 
should be stated.  If the examiner 
believes that a medical opinion can 
not be formulated as to this question 
on the record without resort to 
speculation, it should so be stated.


4. After undertaking any development 
deemed essential in addition to that 
requested above, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters regarding the Act, as 
well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered.

5. Thereafter, the RO should readjudicate 
the appellant's claims of entitlement 
to service connection for the cause of 
the veteran's death and entitlement to 
Dependents' Educational Assistance 
under Chapter 35, Title 38, United 
States Code.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to report for examination may adversely affect 
his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

